Title: From Abigail Smith Adams to Thomas Boylston Adams, 28 February 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Son
Quincy Febry 28th 1802

Your Father received a Letter from you last Evening; full of political information, and judicious reflections; there is a darkness visible upon all our national prospects, which cast a Gloom upon my declining days. What of Life remains to me, I should rejoice to pass in tranquility; but danger takes rapid strides, and faction and party Rage will soon involve us in a civil war: or a Lethargy and Stupor render us fit subjects for Southern despotism; the rising Generation will have more dangers to encounter than there Fathers have surmounted; such are your prospects my Son but be not dismayed at this, or the little success you have met with hitherto in your profession; I know it must require a large portion of patience, and perseverence to preserve an equal mind through so many strugles. The reflection will obtrude, why was I educated to this profession? why am I placed in a situation where I cannot with all my assiduity, frugality and oeconomy provide me an independance? has my Family made no sacrifices for the benifit of their Country? have they lived for themselves only? You have the consolation of knowing that no mean, or disgracefull action has placed you or your Father or Brother tarnishd the public conduct of either Father or Brother; that there Reputation and your own are built upon solid and durable Material. Honor, virtue and integrity, they will out live the popular Clamour of the present age, and shine brighter from the Shades with which future Historians must contrast them.
My own reflection upon what has been, and now is, are frequently tinged with a melancholy hue, not on my own account, so much, as for those who are to succeed me. With frugality we have enough for all our wants, because we can circumscribe them within narrow bounds. I once wrote you that I had a small matter saved from expences which I curtaild, and which I have been many years collecting, expecting a time when I might have occasion for it, as I could. I have placed it in the Hands of our good Friend Dr. Tufts who has managed it for me in such a manner as to yeald me an interest of 200 dollers per annum. This I call my pin money, As I have not had occasion for any of it, I have yearly added the interest to the principle. I have now happily by me half yearly interest which I calld for a few days since, and as I have not an immediate use for it, and can receive more in April, I inclose it to you, requesting you to accept it as a small token of the Love and affection I bear you, wishing at the same time, that it was ten times the value. I have but one injunction to make you. It is that you make no mention of it; further than to say you received my Letter safe of the 28th of Feb’ry.
We have had winter enough since the 22d of Feb’y, snow in abundance, and cold. We are confined to our house by Banks of snow, Ice and blocked roads. Your Father has been employd in reading a work of 14 volms of Le Harps which your Brother has furnishd him with. He has lately read the Studies of nature by  I am happy to inform you that your uncle Cranch has surmounted his late illness so far as to give us hopes he may be spaired to us a little longer. Your Brother and sister have not been here for three weeks. They have had the measles in their Family, and my domesticks have been sick. Remember me to all those who inquire after your affectionate Mother

Abigail Adams